About twenty-five years ago it was established as the law of this state (section 33, art. 2, c. 222, Laws 1909) that "No bank, banker or bank officer shall give preference to any depositor or creditor by pledging the assets of the bank as collateral security." This broad and definite prohibition has never been repealed by any subsequent legislative session, and some of them have specifically reenacted it. Section 37, art. 2, c. 102, Laws 1915; chapter 29, Laws Sp. Sess. 1918; section 8984, Rev. Code 1919; chapter 124, Laws 1919; chapter 92, Laws 1925; chapter 53, Laws 1927;chapter 50 Laws 1933. By divers legislative acts since 1909 numerous specific exceptions to this general prohibition have been established; the latest being by section 3, c. 1, Laws Sp. Sess. 1933.
The program of exceptions thus established if viewed as an entity, appears markedly lacking in systematic co-ordination and consistency. It is difficult to perceive any valid reason why the legislature (chapter 188, Laws 1929), after listing a number of specific securities which depositary banks may pledge to secure funds of municipal corporations, should extend the broad permission to pledge for that purpose "other securities acceptable to the governing body" and should fail to extend an equally broad permission with relation to pledging of assets to secure deposits of county, township, and school funds or other public moneys. Nor is the reason particularly apparent why the Legislature should expressly permit the pledging of "real estate mortgages on farm land within the county" (Laws 1929, c. 98) to secure county deposits and should fail to extend the same permission with reference to the *Page 31 
pledging for the same purpose of real estate mortgages on farm lands outside the county. It seems to me, however, that these are arguments which should be addressed to the Legislature and not to this court. So long as the Legislature sees fit to retain the broad general prohibition it is the Legislature and not the court which should create the exceptions thereto, if any. And the Legislature having from time to time made sundry and definite exceptions, they should not be increased by this court under the guise of statutory construction. The language of the statutes setting forth permissible pledges as exceptions to the general prohibition is affirmative, definite, specific, and not susceptible of misunderstanding. If such language is to be extended to embrace and permit the pledging of items, which, very plainly, it does not now include, the amendment should be made by the Legislature and not by this court.
I concur therefore, in view that the judgment and order here appealed from should be affirmed.